Hill, J.
Under the pleadings it appears that the plaintiff has been so negligent in the execution of the instruments which she is seeking to cancel that equity will not aid her in setting them aside; and the case was properly dismissed on demurrer.

Judgment affirmed.


Fish, 0. J., absent. Evans, P. J., and Lumplcm, J., dissent. The other Justices concur.

By amendment it was alleged: The three defendants conspired to cheat her and obtain her land by fraud, without paying her any consideration therefor. They withheld the conveyances executed by her from record until 1907, a period of about 12 years, for the purpose of keeping concealed from her the fact that she had really executed deeds. They well knew, at and before the execution of the instruments, that on account of her weak physical condition, her ignorance of business transactions, and the relationship that existed between them, they could take an unconscionable advantage of her; and they did so. From the time of the execution of the deeds she lived about six miles from the land, and was practically an invalid, “unable to leave home until the year 1909, and absolutely unable to attend to any business transactions;” and though she saw the parties from time to time, none of them told her or intimated to her that she had executed deeds to P. B. H. and W. T. R. Had she known the fact, 'she would have instituted legal proceedings. During all the time she was under the belief that she had merely leased the land to W. H. R., and that she could and would obtain back the property when she should call for It, as was agreed. She was willing that he should use it, as she had no occasion to use it herself at that time, and so permitted it to stand under a lease, as she thought. She was willing that the land should be cleared, and believed that it was being cleared under a lease from her to W. IT. R.; and she gave him permission to cut the timber so that the land would be cleared and cultivated. She never knew that P. B. H. and W. T. R. were cutting any of the timber until 1912, but believed during all the time which had elapsed that the timber was being cut by virtue of the authority given by her to W. IT. R. under her lease to him, which he now claims was a deed of .conveyance to 93-1/2 acres of land. The timber was cut from time to time, the first being cut soon after W; TJ. R. obtained the paper which, she thought was a lease. The exact date of the cutting, the amount which was cut, and the amount which was realized therefrom, she’ is unable to state, — all of which is in the peculiar knowledge of the defendants; but she believes that approximately 200,000 feet of timber was cut.
W. G. Warnell and.'Edwin A. Cohen, for plaintiff.
Hines & Jordan and J. P. Moore, for defendants.